NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

RICHARD FALK,

Plaintiff,
Civil Action No. 19-00434 (MAS) (DEA)

v.
MEMORANDUM OPINION

AETNA LIFE INSURANCE CO., et al.,

 

Defendants.

 

SHIPP, District Judge

This matter comes before the Court upon Defendants Aetna Life Insurance Co., Aetna
Resources, LLC, and Aetna, Inc.’s (collectively, “Defendants” or “Employer’’) Motion to Compel
Arbitration. (ECF No. 4.) Plaintiff Richard Falk (‘Plaintiff’) opposed (ECF No. 7), and
Defendants replied (ECF No. 8). Plaintiff subsequently filed a Motion for Leave to File Sur-Reply.
(ECF No. 9.) The Court has carefully considered the parties’ submissions and decides the matter
without oral argument pursuant to Local Civil Rule 78.1. For the reasons stated below,
Defendants’ Motion to Compel Arbitration is granted.

I, Background

This case arises out of Plaintiff's action against his former employer for wrongful
termination. (Defs.’ Notice of Removal, Ex. A (“Complaint”), ECF No. 1-3.) Plaintiff alleges
Defendants terminated his employment because of his age and disability in violation of the Age
Discrimination in Employment Act, as amended, 29 U.S.C. § 623, ef seg. (“ADEA”), the
Americans with Disabilities Act, as amended, 42 U.S.C. § 1201, et seg. (“ADA”), and the New

Jersey Law Against Discrimination, as amended, N.J.S.A. 10:5-1, et seg. (““NJLAD”). (/d.)
On March 3, 2003, Defendants announced to their employees via an e-mail message that
they were rolling out optional grants under their stock option program (“Stock Incentive Plan’’).
(Decl. of Barbara Waters (“Waters Decl.) J 4, Ex. C (“March 2003 Email”), ECF No. 4-2.) To
accept these optional grants, employees had to agree to mandatory binding arbitration of
employment-related legal disputes. (/d.) Employee participation, nevertheless, “was voluntary
and employees were free to decline the grants and continue their employment without any adverse
consequences.” (Waters Decl. ] 3.) On April 4, 2003, Defendants sent another e-mail message to
their employees providing instructions regarding the online acceptance process. (Waters Decl.
{4, Ex.D (“April 2003 Email”), ECF No. 4-2). Each recipient was instructed to review
information about Defendants’ Employment Dispute Arbitration Program. (/d.) Employees were
further informed that “‘[t]o access [their] personal grant information and accept the grant, [they
would] need to log on to _—ithe UBS PaineWebber website —_ at
http://www.cefs.ubspainewebber.com/aet” and would “need [their] Social Security Number
(without hyphens) and PIN to log on.” (fd.)

Defendants’ records show that on Apri! 4, 2003 and May 4, 2004, Plaintiff electronically
accepted the stock option awards through the UBS PaineWebber website and agreed to be bound
by the terms of the Stock Incentive Plan, including the Arbitration Provision. (Waters Decl. ] 7,
Ex. G (“Grant Acceptance and Exercise Reprints”), ECF No. 4-2.) The Arbitration Provision,
found under Article VIII of the Stock Incentive Plan, states in pertinent part:

MANDATORY BINDING ARBITRATION OF
EMPLOYMENT DISPUTES

(a) As consideration for the grant of the Option, except as otherwise
Specified, the Grantee [Plaintiff] and the Company (Defendants)
will resolve employment-related legal disputes in accordance with
the Aetna [Defendants] Employment Dispute Arbitration Program
set forth below.

he
(b) Grantee [Plaintiff] understands that in arbitration, an arbitrator
instead of a judge or jury resolves the dispute and the decision of the
arbitrator is final and binding. Grantee [Plaintiff] also understands
that WITH RESPECT TO CLAIMS SUBJECT TO THE
ARBITRATION REQUIREMENT, ARBITRATION REPLACES
THE RIGHT OF THE GRANTEE [Plaintiff] AND THE
COMPANY [Defendants] TO SUE OR PARTICIPATE IN A
LAWSUIT.

(c) This shall apply to claims brought on or after the date the Grantee
[Plaintiff] becomes subject to this Program, even if the facts and
circumstances. relating to the claim occurred prior to that date.
Grantee [Plaintiff] IS ADVISED TO, AND MAY TAKE THE
OPPORTUNITY TO, OBTAIN LEGAL ADVICE BEFORE
FINAL ACCEPTANCE OF THIS OFFER.

(Defs.’ Reply Br. 2, Ex. B (“Stock Incentive Plan (“SIP”) Agreement”), ECF No. 8-3.) The
Arbitration Provision also included a discovery provision (the “Discovery Provision”), which
provides:

The employee [Plaintiff] and the Company [Defendants] shall be
entitled to conduct limited pre-hearing discovery. Each may take
the deposition of one person and anyone designated by the other as
an expert witness .... Each party also has the right to submit one
set of ten written questions (including subparts) to the other party,
which must be answered under oath, and to request and obtain all
documents on which the other party relies in support of its answers
to the written questions. Additional discovery may be permitted by
the arbitrator upon a showing that it is necessary for that party to
have a fair opportunity to present a claim or defense.
id.)

In the instant Motion, Defendants move to compel arbitration pursuant to Plaintiff's
acceptance of the Stock Incentive Plan Agreement, which contains the above-quoted Arbitration
Provision. (Defs.’ Moving Br. |, ECF No. 4-1.) Plaintiff opposes, arguing the Arbitration
Provision is invalid. (Pl.’s Opp’n Br. 4, ECF No. 7.)

II. Legal Standard
Congress enacted the Federal Arbitration Act, 9 U.S.C. §§ 1-14 (“FAA”), to thwart

“widespread judicial hostility to arbitration agreements.” AT&T Mobility LLC v. Concepcion, 563
U.S. 333, 339 (2011). The FAA creates a body of “federal substantive law” establishing the duty
to respect agreements to arbitrate. Century Indem. Co. v. Certain Underwriters at Lloyd's London,
584 F.3d 513, 522 (3d Cir. 2009). The FAA declares that “{a] written provision in any... contract
... to settle by arbitration . . . shall be valid, irrevocable, and enforceable, save upon such grounds
as exist at law or in equity for the revocation of any contract.” 9 U.S.C. § 2.

When there is a contract between the parties that provides for arbitration, there is “an
emphatic federal policy in favor of arbitral dispute resolution.” Hoover v. Sears Holding Co., No.
16-4520, 2017 WL 2577572, at *1 (D.N.J. June 14, 2017) (quoting Mitsubishi Motors Corp. v.
Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 631 (1985)). Therefore, “as a matter of federal law,
any doubts concerning the scope of arbitrable issues should be resolved in favor of arbitration.”
Raynor v, Verizon Wireless, LLC, No. 15-5914, 2016 WL 1626020, at *2 (D.N.J. Apr. 25, 2016)
(quoting Moses H. Cone Mem’! Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24-25 (1983)).

“fI]n deciding whether a party may be compelled to arbitrate under the FAA,” the Court
must determine: “(1) whether there is a valid agreement to arbitrate between the parties and, if so,
(2) whether the merits-based dispute in question falls within the scope of that valid agreement.”
Flintkote Co. v. Aviva PLC, 769 F.3d 215, 220 (3d Cir. 2014) (quotation marks omitted) (quoting
Century Indem. Co., 584 F.3d at 527).

In determining whether a valid arbitration agreement exists, federal courts are to “apply
ordinary state-law principles that govern the formation of contracts.” First Options of Chi., Inc.
v. Kaplan, 514 U.S. 938, 944 (1995). In “applying the relevant state contract law, a court may also
hold that an agreement to arbitrate is ‘unenforceable based on a generally applicable contractual
defense, such as unconscionability.’” Parilla v. [AP Worldwide Servs., VI, Inc., 368 F.3d 269, 276

(3d Cir. 2004) (citation omitted).
Courts have recognized that a contract may be either procedurally or substantively
unconscionable. Pyo v. Wicked Fashions, inc., No. 09-2322, 2010 WL 1380982, at *4 (D.N.J.
Mar. 31, 2010). “Procedural unconscionability refers to... ‘the process by which an agreement
is reached and the form of an agreement, including the use therein of fine print and convoluted or
unclear language.’” Zimmer v. Cooperneff Advisors, Inc., 523 F.3d 224, 228 (3d Cir. 2008)
(quoting Harris v. Green Tree Fin. Corp., 183 F.3d 173, 181 (3d Cir. 1999)). “Substantive
unconscionability looks to whether the arbitration provision unreasonably favors the party
asserting it.” /d. A court finding either form of unconscionability has broad discretion over the
remedy. Sitogum Holdings, Inc. v. Ropes, 800 A.2d 915, 919 (N.J. Super. Ct. Ch. Div. 2002).
“[T]he court may refuse to enforce the entire agreement, strike the unconscionable provision and
enforce the remainder of the agreement, or limit the application of the unconscionable provision
as to avoid an unconscionable result.” fd; NJ. Stat. Ann. § 12A:2-302.

Ill. The Parties’ Arguments

In opposition to Defendants’ Motion, Plaintiff argues the following: (1) the FAA violates
the Seventh Amendment of the United States Constitution;' (2) there is no valid or enforceable
agreement to arbitrate under New Jersey law because Plaintiff did not sign or otherwise explicitly
indicate his assent to the Arbitration Provision; (3) the Arbitration Provision is procedurally
unconscionable because the arbitration agreement is a contract of adhesion; and (4) the Arbitration
Provision is substantively unconscionable because it mandates submission of Plaintiff's claims to
an unfair and biased arbitral forum and it excessively limits discovery. (Pl.’s Opp’n Br. 4-20,

ECF No. 7.) Plaintiff also states that if the Court does not find the Arbitration Provision invalid

 

' Plaintiff's assertion that the FAA violates the Seventh Amendment fails in light of substantial
precedent stating otherwise. See, e.g., Concepcion, 563 U.S. at 339.
on its face, the Court should allow him to conduct limited discovery to determine the validity and
enforceability of the Arbitration Provision. (/d.)

Lastly, in his proposed sur-reply, Plaintiff challenges the admissibility of Lisa Gustavsen’s
declaration. (Pl.’s Mot. to Sur-Reply 1, ECF No. 9-2.) Plaintiff contends Ms. Gustavsen’s
declaration, which describes the acceptance process and contents of the UBS website, is
inadmissible hearsay because Defendants do not provide “evidence to show that Plaintiff,
specifically, accepted the terms of the SIP [Agreement] by logging into the UBS Website, scrolling
through the SIP [Agreement’s] terms and conditions (including the Arbitration Provision), clicking
‘Accept,’ and then verifying his selection by clicking ‘Yes’ nor provide a copy of the webpage
itself.” (Id, at 2-3.) |

In their reply brief, Defendants maintain that New Jersey law binds Plaintiff to the terms
of the SIP Agreement because he affirmatively accepted the terms and conditions of the SIP

Agreement, including the Arbitration Provision, by scrolling through the full text of the SIP

 

* The Court finds Plaintiff's inadmissible hearsay arguments lack merit. Defendants have
presented sufficient evidence demonstrating that no employee could have purchased the stock
options without first accepting the SIP Agreement. (Waters Decl.; March 2003 Email; April 2003
Email & Gustavsen Decl.). Furthermore, Defendants attached a printout from UBS Financial
Services, Inc. of what appears to be Plaintiff's acceptance record. (Grant Acceptance and Exercise
Reprint.) The printout record lists Plaintiff's name twice under the words “Response: Accepted,”
and further lists the number of stock options and dates on which they were accepted. (/d.) The
contention that Ms. Gustavsen does not have personal knowledge of whether Plaintiff specifically
accepted the agreement is irrelevant because Plaintiff himself admits that he was granted the stock
options, but does not recall reading the Arbitration Provision. (PI.’s Opp’n Br. 2.) See Horowitz
v. AT&T Inc., No. 17-4827, 2019 WL 77331, at *9 (D.N.J. Jan. 2, 2019) (enforcing arbitration
agreement against plaintiffs who claimed to have no recollection of opening or viewing the
agreement as company records showed plaintiffs accessed the webpage containing the agreement).
Ms. Gustavsen has sufficient personal knowledge stating that she knows the procedures by which
acceptance could occur. See Beenick v. Lefebvre, 684 F. App’x 200, 206 (3d Cir. 2017)
(determining “information in the declaration [was] within the declarant[’s] personal knowledge”);
see also Warfield v. Byron, 436 F.3d 551, 559 (Sth Cir. 2006) (explaining a statement by the party’s
agent or servant concerning a matter within the scope of the agency or employment is not hearsay
under Federal Rule of Evidence 801(d)(2)).
Agreement and clicking “Accept” and further verifying his acceptance by clicking “Yes.” (Defs.’
Reply Br. 5, ECF No. 8.) Defendants contend they do not have to submit evidence of Plaintiff's
individual acceptance because there is no way Plaintiff could have accepted the stock options
without first clicking “Accept.” (/d. at 4 (“The UBS website does not allow individuals to exercise
a stock option wnless it has been accepted . .. .”).)

Furthermore, Defendants contend the Arbitration Provision is not procedurally
unconscionable. (/d. at 5.) Defendants argue the SIP Agreement is not a contract of adhesion
because Plaintiff was not required to agree to it and had ample Gpportunity to decline it. (/d. at 5-9
(“Hundreds of Aetna employees chose to decline stock options in 2003 and 2004, and thus were
not bound by the terms of the SIP [Agreement] or its Arbitration Provision.”).) Lastly, Defendants
argue the Arbitration Provision is not substantively unconscionable because Plaintiff still retains
access to all of his rights and remedies in arbitration and the Supreme Court has held that
“limitations on discovery do not necessarily render an arbitration provision invalid.” (fd. at 7-8
(citing Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 31 (1991)).)

IV. Discussion

Plaintiff does not argue his claims are outside the scope of the Agreement, and the Court,
therefore, need only decide whether the Arbitration Provision is valid. Plaintiff argues the
Arbitration Provision is invalid on the grounds of both procedural and substantive
unconscionability.

A. Clickwrap Agreements are Valid and Enforceable Under New Jersey Law

To determine whether parties have agreed to arbitrate, courts must apply general state
contract law principles. Aliments Krispy Kernels, Inc. v. Nichols Farms, 851 F.3d 283, 289
(3d Cir. 2017). New Jersey law does not require a physical signature for there to be a valid

agreement and courts will bind parties to arbitration agreements entered into online, such as via
“clickwrap” agreements. Davis v. Dell, No. 07-630, 2007 WL 4623030, at #4 (D.N.J. Dec. 28,
2007), aff'd, No. 07-630, 2008 WL 3843837 (D.N.J. Aug. 15, 2008) (“[W]hen a party uses his [or
her] computer to click on a button signifying his [or her] acceptance of terms and conditions in
connection with an online transaction, he [or she] thereby manifests his [or her] assent to an
electronic agreement.”); see also Essex v. Children’s Place, fnc., No. 15-5621, 2017 WL 6000347,
at *6 (D.N.J. Dec. 4, 2017) (finding arbitration agreement signed electronically through online
portal valid); Singh v. Uber Techs. Inc., 235 F. Supp. 3d 656, 665 (D.N.J. 2017) (compelling
arbitration where plaintiff clicked “I agree” without reading the contents of the agreement).

Here, Plaintiff argues he neither signed nor agreed to be bound by the Arbitration
Provision. (Pl.’s Opp’n Br. 5.) Defendants, however, have provided sufficient evidence
illustrating that acceptance of the terms of the SIP Agreement through the UBS PaineWebber
website was a “necessary precondition to [Plaintiff's] receipt of stock options in each year.”
(Defs.’ Reply Br. 2.) Employees electing to receive the optional grants had to follow a precise
acceptance process on the UBS website, which required scrolling through the full text of the SIP
Agreement and clicking “Accept.” (/d. at 3-4.) If an employee did not accept the stock option
grant and the SIP Agreement “by the deadline in each year, the grant would have expired and been
declined.” (/d.)

Defendants’ exhibits also demonstrate that Plaintiff received stock option grants in 2003
and 2004 and that Plaintiff later exercised those stock options. (Grant Acceptance and Exercise
Reprints.) In light of New Jersey law binding individuals to their electronically signed agreements
and the evidence Defendants provided, the Court finds that a valid agreement to arbitrate was
formed, and further notes the well-established principle that in the absence of fraud, an individual
entering into an agreement is assumed to have read and understood its terms. Morales v. Sun

Constructors, Inc., 541 F.3d 218, 221-22 (3d Cir. 2008).
B. Whether the Arbitration Provision is Procedurally Unconscionable

A court may invalidate an arbitration agreement based on a contractual defense such as
procedural unconscionability. Parilla, 368 F.3d at 276. “A procedurally unconscionable contract
is one marked by ‘a lack of meaningful choice in the acceptance of the challenged provision.’”
Quilloin v. Tenet HealthSystem Phila., inc., 673 F.3d 221, 230 (3d Cir. 2012) (citation omitted).
Procedural unconscionability is generally found where there is a contract of adhesion. Uddin v.
Sears, Roebuck & Co., No. 13-6504, 2014 WL 1310292, at *7 (D.N.J. Mar. 31, 2014) (citation
omitted).

“The essential nature of a contract of adhesion is that it is presented on a take-it-or-leave-it
basis, commonly in a standardized printed form, without opportunity for the adhering party to
negotiate except perhaps on a few particulars.” /d. (quoting Muhammed v. Cty. Bank of Rehoboth
Beach Del., 912 A.2d 88, 96 (N.J. 2014)). In evaluating whether a contract of adhesion is
procedurally unconscionable, a court must look “not only to the take-it-or-leave-it nature or the
standardized form of the document but also to (1} the subject matter of the contract, (2) the parties’
relative bargaining positions, (3) the degree of economic compulsion motivating the ‘adhering
party’, and (4) the public interests affected by the contract.” Muhanuned, 912 A.2d at 97.

Here, Plaintiff argues the Arbitration Provision was a contract of adhesion, rendering
Plaintiff no meaningful choice and mandating acceptance of non-negotiable terms. (PI.’s Opp’n
Br. 10.) Not all contracts of adhesion, however, rise to the level of procedural unconscionability.
Here, even assuming the SIP Agreement was presented on a “take-it-or-leave-it basis,” Plaintiff
was free to decline it and would not have suffered negative consequences as a result of his decision.
(Waters Decl. 93.) Additionally, many cases in this district have enforced arbitration agreements
when employees had an adequate opportunity to decline the arbitration provision. See Contorno

v. Wiline Networks, Inc., No. 07-5865, 2008 WL 1944825, at *4 (D.N.J. May 1, 2008) (“[T]he
Court finds that the arbitration clause was a form of a contract of adhesion but did not rise to the
level of procedural unconscionability”); see also Singh, 235 F. Supp. 3d at 675 (compelling
arbitration as the agreement was not an unconscionable contract of adhesion because plaintiff
could decline the arbitration provision); Essex, 2017 WL 6000347, at *5 (enforcing an arbitration
agreement against employees because they were not required to participate in the arbitration
program as a condition of employment with employer).

C. Whether the Arbitration Provision is Substantively Unconscionable

Substantive unconscionability is another contractual defense that may render an agreement
unenforceable. Nino v. Jewelry Exch. Inc., 609 F.3d 191, 201 (3d Cir. 2010). Substantive
unconscionability looks to whether the arbitration provision unreasonably favors the party
asserting it. Zimmer, 523 F.3d at 228.

Here, Plaintiff sets forth two arguments to suggest the Arbitration Provision is
substantively unconscionable. (PI.’s Opp’n Br. 10-11.) First, Plaintiff argues the Arbitration
Provision mandates submission of Plaintiff's claims to an inherently unfair and biased arbitral
forum. (/d. at 11.) The Supreme Court has repeatedly rejected this idea, most notably in Gilmer
v. Interstate/Jolinson Lane Corp., 500 U.S. 20, 29 (1991), stating, “[W]e decline to indulge the
presumption that the parties and arbitral body conducting a proceeding will be unable or unwilling
to retain competent, conscientious and impartial arbitrators.” Additionally, in Rodriguez de Quijas
v. Shearson Exp., Inc., 490 U.S. 477, 481 (1989), the Supreme Court noted generalized attacks on
arbitration were “far out of step with our current strong endorsement of the federal statutes favoring
this method of resolving disputes.” Given the strong precedent favoring arbitration, the Court
declines to entertain Plaintiff's arguments pertaining to bias.

Second, Plaintiff argues the Discovery Provision is severely limiting and therefore

unconscionable. (Pl.’s Opp’n Br. 15-17.) Plaintiff further claims that because the Arbitration

10
Provision as a whole is unconscionable, the Court may not sever the unconscionable Discovery
Provision. (/d.) As discussed above, Plaintiff's argument that the Arbitration Provision as a whole
is unconscionable lacks merit. The Court, however, may consider whether the Discovery
Provision is unconscionable and, if so, whether the Court should sever that provision or void the
entire Arbitration Provision.

Courts have the ability to sever unconscionable provisions from arbitration agreements so
long as the agreement as a whole is not unconscionable. Delta Funding Corp. v Harris, 912 A.2d
104, 124 (N.J. 2006). Further, limited discovery provisions are permissible so long as they are not
so restrictive that it will prove insufficient to allow plaintiff fair opportunity to present his or her
claims, Gilmer, 500 U.S. at 29.

Here, the Discovery Provision limits the parties to taking only one deposition (but allows
unlimited expert witness depositions) unless the arbitrator finds that additional discovery is
“necessary.” (SIP Agreement.) Courts have differing views on whether such a restriction—i.e.,
allowing only one deposition—is unconscionable. In Ostroff v. Alterra Healthcare Corp., 433
F, Supp. 2d 538, 545 (E.D. Pa. 2006), the court found that a discovery provision that allowed only
the depositions of experts more restrictive than the provision the Supreme Court analyzed in
Gilmer, and therefore put the plaintiff at such a “distinct disadvantage in arbitration” that it “may
well deny (the plaintiff] of the fair opportunity to present her claims.” /d. (internal quotation marks
and alteration omitted) (quoting Gilmer, 500 U.S. at 31). In Nascimento v. Anheuser-Busch Cos.,
No. 15-2017, 2016 WL 4472955, at *5 (D.N.J. Aug. 24, 2016), however, the court found a
discovery provision that limited discovery to ten interrogatories, two fact witness depositions and
all expert witnesses was not overly restrictive because the plaintiffs failed to “explain how [those]
provisions, apart from limiting discovery, deprive{d] them of a fair opportunity to present their

claims.” Jd. at *5; but see Estate of Anna Ruszala, ex re. Mizerak v. Brookdale Living Cnits., Ine.,
§

11
1 A.3d 806, 821 (N.J. Super. Ct. App. Div. 2010) (holding discovery provisions that did not allow
nursing home residents to depose any nursing home staff involved in their day-to-day care
“palpably egregious because they are clearly intended to thwart [the] plaintiffs’ ability to prosecute
a case involving resident abuse”). Persuasively, the Third Circuit has held that “[ijt is well
recognized that discovery generally is more limited in arbitration than in litigation . . . and that, as
an important counterweight,... arbitrators are not bound by the rules of evidence
.... Consequently, a party’s evidentiary and discovery needs will be substantially different
depending on whether a case is to be litigated or arbitrated.” Nino, 609 F.3d at 211 n.9.

Here, the Discovery Provision is less severe than the provisions the District of New Jersey
and New Jersey Superior Court, Appellate Division, have found unconscionable. The Discovery
Provision is not overly restrictive because the Discovery Provision authorizes the arbitrator to
permit further discovery and that authorization is not tied to an impossibly high burden. Sryezynski
v, Market Source, Inc., 340 F. Supp. 3d 534, 543 (E.D. Pa. 2018) (finding that discovery provision
was not substantively unconscionable even though it limited the parties to only one deposition
because the arbitrator had the authority to expand discovery).

Moreover, Plaintiff does not make any specific arguments as to why the Discovery
Provision impairs his ability to fairly litigate his case. Rather, Plaintiff merely states that discovery
is particularly important in the employment discrimination context. Such contentions, however,
are insufficient. See, e.g., Gilmer, 500 U.S. at 31. The Court, accordingly, finds the instant

Discovery Provision is not substantively unconscionable.
V. Conclusion
For the reasons set forth above, it is hereby ordered that Defendants’ Motion to Compel

Arbitration is granted. The Court will issue an order consistent with this Memorandum Opinion.

s/ Michael A. Shipp
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

 

Dated: August 31, 2019

13
